Circuit Court for Cecil County
CC#07-K-12-000914

                                 IN THE COURT OF APPEALS OF MARYLAND



                                               No.118


                                        September Term, 2013



                                           STATE OF MARYLAND


                                                 v.


                                           BRANDON CASH MORRIS




                                      Barbera, C.J.
                                      Harrell
                                      Battaglia
                                      Greene
                                      Adkins
                                      McDonald
                                      Watts,

                                                        JJ.




                                           PER CURIAM ORDER




                                      Filed: July 21, 2014
STATE OF MARYLAND                    *     IN THE

                                     *     COURT OF APPEALS

           v.                        *     OF MARYLAND

                                     *     No. 118

BRANDON CASH MORRIS                  *     September Term, 2013



                             PER CURIAM ORDER

     The Court having considered and granted the petition for writ

of certiorari in the above entitled case, it is this 21st day of

July, 2014,

     ORDERED,    by   the    Court   of   Appeals    of    Maryland,     that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated   and   the   case    is   remanded   to    that   Court   for    further

consideration in light of Nalls v. State, 437 Md. 674, 89 A.3d 1126

(2014); Melvin v. State, 437 Md. 674, 89 A.3d 1126 (2014); Szwed v.

State, 438 Md. 1, 89 A.3d 1143 (2014); and Morgan v. State, 438 Md.

11, 89 A.3d 1149 (2014). Costs in this Court to be paid by the

Respondent, and costs in the Court of Special Appeals to abide the

result.




                                           /s/ Mary Ellen Barbera
                                                Chief Judge